John B. Robbins, Judge, concurring. I concur with the majority opinion which holds that the Commission properly applied the statute of limitations as a bar to Mr. Plante’s claim for additional benefits. I would add, however, that even if Mr. Plante’s visits to Dr. Arnold’s office on September 26, 1989, and July 26, 1990, constituted a furnishing of medical services by appellee and thus payments of compensation as Mr. Plante contends, his claim for additional compensation would nonetheless be barred by limitations. His claim was filed on September 11, 1991, well more than a year after his July 26, 1990, office visit. The July 25, 1991, office visit could not constitute a furnishing of medical services, nor does Mr. Plante argue that it did, because Dr. Arnold was not paid by appellee for this visit. Even if appellee paid for the 1989 and 1990 examinations as part of the original surgical charges, the July 25, 1991, examination was obviously not so covered because Dr. Arnold billed appellee for it after the visit.